 1    SCHERN RICHARDSON FINTER, PLC
      1640 S. Stapley Drive, Suite 132
 2
      Mesa, Arizona 85204
 3    (480) 632-1929
      Facsímile: (480) 632-1938
 4    Email: courtdocs@srflawfirm.com
 5    Attorneys for Defendants
      By: Michael A. Schern #022996
 6         Aaron M. Finter #022437
 7
 8                                UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF ARIZONA
10
      Ralph T. Reilly, an individual,                    No. 2:18-cv-03775-JJT
11
                    Plaintiff,
12    v.

13    Steve Wozniak, an individual; Woz U                   DEFENDANTS’ PROPOSED FORM OF
      Education, LLC, an Arizona limited liability                   VERDICT
14    company; Woz U Education Holdings, LLC, a
      Delaware limited liability company; Southern
15    Careers Institute, Inc., a Texas corporation,

16                  Defendants.

17
18          Pursuant to the Court's Order Setting Final Pretrial Conference and Jury Trial (Doc. 152),

19   Defendants Steve Wozniak, Woz U Education, LLC, Woz U Education Holdings, LLC, and

20   Southern Careers Institute, Inc. (collectively referred to herein as “Defendants”), by and through

21   undersigned counsel, hereby file their Proposed Form of Verdict. The Defendants’ Proposed

22   Form of Verdict is attached hereto as Exhibit A .

23
24
25
 1                 DATED this 19th day of May, 2021.
 2                                              SCHERN RICHARDSON FINTER, PLC
 3
 4                                              By /s/ Aaron M. Finter
                                                   Michael A. Schern
 5                                                 Aaron M. Finter
                                                   1640 S. Stapley Dr., Ste. 132
 6                                                 Mesa, AZ 85204
                                                   Attorneys for Defendants
 7
 8
     I hereby certify that on May 19, 2021, I electronically transmitted the attached document to the
 9
     Clerk's Office using the CM/ECF System for filing and transmittal of a Notice of Electronic
10   Filing to the following CM/ECF registrants:
11   Raymond J. Markovich, Esq.
     USMAN SHAIKH LAW GROUP
12   a.k.a. U.S. LAW GROUP
     427 N. Canon Drive, Suite #206
13   Beverly Hills, CA 92010
     ray@uslawgroupinc.com
14   Attorneys for Plaintiff
15
     By: /s/Ronnie Taxin
16
17
18
19
20
21
22
23
24
25
26


                                                     2
 1
     EXHIBIT A
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


          3
 1   We, the jury, duly empaneled and sworn in the above-entitled action, upon our oaths to hereby find as follows:

 2                                                  VERDICT FORM A

 3   A1. Do you find by a preponderance of the evidence that there is a valid and enforceable copyright for the demo
     website created by the Plaintiff for the Wozniak Institute of Technology?
 4
     Yes [ ]
 5
     No [ ]
 6   If you answered “Yes” to A1, then go on to Verdict Form B.
 7   If you answered “No” to A1, then skip Verdict Form D.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


                                                             4
 1                                                     VERDICT FORM B

 2   B1. If you answered “Yes” to A1, do you find by a preponderance of the evidence that any of the Defendants
     infringed the Plaintiff’s copyright registration for the demo website for the Wozniak Institute of Technology?
 3
     WozU Education Holdings, LLC Yes [ ] No [ ]
 4
     WozU Education, LLC Yes [ ] No [ ]
 5
     Southern Careers Institute, Inc. Yes [ ] No [ ]
 6   Steve Wozniak Profits Yes [ ] No [ ]
 7   If you answered “Yes” as to any Defendant, then go on to Verdict Form C.
 8   If you answered “No” to all Defendants listed in B1, then skip Verdict Form D.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


                                                              5
 1                                                     VERDICT FORM C1

 2   C1. If you answered “Yes” to B1, do you find by a preponderance of the evidence that Defendant(s) received profits
     that are attributable to his/its/their infringement of Plaintiff’s copyright registration for the demo website for the
 3   Wozniak Institute of Technology?
 4   Yes [ ]

 5   No [ ]

 6   C2. If you answered “Yes” to C1, please indicate the amount of profits you find that Defendants earned that are
     attributable to the infringement:
 7
     WozU Education Holdings, LLC Profits: $ _____________.
 8
     WozU Education, LLC Profits: $ ________________.
 9
     Southern Careers Institute, Inc. Profits: $_______________.
10
     Steve Wozniak Profits: $____________________.
11   As to any infringement(s) of the demo website for the Wozniak Institute of Technology, Plaintiff may elect to
12   receive either: (1) the amount of profits listed C2; or (2) the amount of statutory damages listed below. So that
     Plaintiff can make that choice, please respond to the following questions:
13
                                                   DAMAGES ALTERNATIVE
14
     C3. If you answered “Yes” to B1, do you find by a preponderance of the evidence that Defendant’s infringement
15   was innocent?

16   WozU Education Holdings, LLC Yes [ ] No [ ]

17   WozU Education, LLC Profits Yes [ ] No [ ]

     Southern Careers Institute, Inc. Yes [ ] No [ ]
18
     Steve Wozniak Profits Yes [ ] No [ ]
19
     C4. If you answered “No” to C3, please proceed to question C5. If you answered “Yes” to C3, then you must award
20   statutory damages in favor of the Plaintiff and against Defendant(s) in an amount between $200 and $30,000 and
21   indicate the amount of statutory damages here:

     WozU Education Holdings, LLC $ _____________.
22
     WozU Education, LLC $ ________________.
23
     Southern Careers Institute, Inc. $_______________.
24
     Steve Wozniak $____________________.
25
26             1
            Defendants submit that Verdict Form C should only be used in the event that the
     Defendants’ Motion in Limine No. 1 is denied.

                                                                 6
 1
 2   C5. If you answered “No” to C3, do you find by a preponderance of the evidence that Defendant’s infringement
     was willful?
 3
     WozU Education Holdings, LLC Yes [ ] No [ ]
 4
     WozU Education, LLC Yes [ ] No [ ]
 5
     Southern Careers Institute, Inc. Yes [ ] No [ ]
 6   Steve Wozniak Profits Yes [ ] No [ ]
 7   C6. If you answered “Yes” to C5, then you must award statutory damages in favor of the Plaintiff and against
 8   Defendant(s) in an amount between $750 and $150,000 and indicate the amount of statutory damages here:

     WozU Education Holdings, LLC $ _____________.
 9
     WozU Education, LLC $ ________________.
10
     Southern Careers Institute, Inc. $_______________.
11
     Steve Wozniak $____________________.
12
     C7. If you answered “No” to C3 and C5, then you must award statutory damages in favor of the Plaintiff and against
13   Defendants in an amount between $750 and $30,000 and indicate the amount of statutory damages here:
14   WozU Education Holdings, LLC $ _____________.

15   WozU Education, LLC $ ________________.

16   Southern Careers Institute, Inc. $_______________.

17   Steve Wozniak $____________________.

18
19
20
     __________________________________
21   Presiding Juror
22   Dated: _______________________
23
24
25
26


                                                              7
 1                                                 VERDICT FORM D

 2
 3   We, the jury, duly empaneled and sworn in the above-entitled action, upon our oaths to hereby find in favor of
     the Defendants.
 4
 5
 6
 7   Presiding Juror

 8   Dated: _______________________

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


                                                            8
